*525On Petition to ReheaR.
The complaint made in the petition is based on the second point contained in the original opinion of the conrt. The instrument there referred to appears as foL lows upon the transcript of the record of the lower conrt:
“No. 3,575. Henderson Pope.
“State of Tennessee No. 3,37'5.
“To all whom these presents shall come, greeting: Know ye that by virtue of entry No. 1,201 made in the office of the entry taker of Marion county and entered on the 18th of February, 1834, pursuant to the provisions of an act of the general assembly of said State passed on the 9th day of January, 1830, there is granted by the said State of Tennessee unto Henderson Pope a certain tract or parcel of land containing five thousand acres by survey bearing date of the 14th day of July, 1834, lying in said county and in the county of Bledsoe adjoining a five thousand acre survey made in the name of Aaron School-field known as No. 1 and on both sides of Big Birush creek a branch of Sequatchie river beginning at a black oak and hickory and white oak pointers said School-field’s northeast corner of said survey near the left bank of the north fork of said Brush creek crossing and running thence with said Schoolfield line east crossing said Long fork one thousand poles to a stake then north nine hundred and sixty poles to a stake then east crossing said Brush creek one thousand poles to a white oak near the east bank of said creek at the foot of a hill in Bledsoe *526county, thence south crossing Savages turnpike and said Brush creek again nine hundred and sixty poles to the beginning exclusive of one thousand acres contained in the lands with the hereditaments and appurtenances.
“To have and to hold the said tract or parcel of land with its appurtenances to the said Henderson Pope and his heirs forever.
“In witness whereof William Carroll Governor of the State of Tennessee hath hereunto set his hand and caused the great seal of the State to be affixed at Nashville on the twenty-ninth day of February, in the year of our Lord one thousand eight hundred and thirty-four and fifty-eighth year of our independendence., Wm. Carroll. “By the Governor:
“Sam G. Smith, Secretary.
“Henderson Pope is entitled to the within described land. R. Nelson, Register of the Mountain Dist. Recorded in my office Book E, page 310. R. Nelson, Register of the Mountain District.
“Know all men by these presents that I Henderson Pope the grantee within named for and in consideration of the sum of five hundred dollars to me in hand paid the receipt of which is hereby acknowledged have granted bargained sold assigned and set over and by these presents do grant, bargain, sell, assign and set over unto David School field of the county and State aforesaid his heirs and assigns the within named tract of land containing five thousand acres and described as ■..therein mentioned to have and to hold the said tract of *527land hereby mentioned nnto the said David Sehoolfield his heirs and assigns forever. In witness whereof the said Henderson Pope hath hereunto set his hand and seal, this 11th day of September, 18B4, signed, sealed and delivered in the presence of us. Henderson Pope. [Seal.] “State of Tennessee, Bledsoe County.
“Personally appeared before me Sam’l S. Story clerk for the circuit court for said county Henderson Pope with whom I am personally acquainted and who acknowledged that he signed sealed and executed the above transfer for the purposes therein contained witness my hand at office the 12th day of September, A. D. 1834.
“Registered 20th Feb. 1836.
“Sam’l Story, Clerk.
“State of Tennessee, Marion County.
“I, C. A. Quarles, register, do hereby certify that the above and foregoing grant and certificates is a true and correct copy of a grant and certificates as the same appears of record in my office in Blook C, page 374. Witness my hand and seal this Feb. 8, 1910. C. A. Quarles.
“[Seal.] For Marion County, Tenn.”
The exceptions made to the introduction of the foregoing evidence are thus stated in the record:
“On the trial of this cause, when complainant offered in evidence the paper writing purporting to be a transfer, assignment, deed, or conveyance from Henderson Pope to David Sehoolfield, dated the 11th day of September, 1834, and being part of a paper writing made Exhibit 5 to the deposition of A. D. R. Lanier, the de*528fendant excepted to the introduction and consideration by the conrt as evidence the said paper 'writing: First, because it did not describe any lands thereby conveyed, or attempted to be conveyed; second, because it was not certified; third, because it was not properly certified as required by law in such cases; fourth, because there is nothing in the record to show that said paper writing was ever appended or affixed to, or indorsed upon, any part of the paper writing preceding it, purporting to be a grant for five thousand acres of land to Henderson Pope, being grant No. 8,375.”
We think the original opinion fully and properly disposes of all of these objections. We shall only add to what is there said on the general subject that the register has the right to give certified copies, and such copies are evidence. Shannon’s Code, section 567, subsec. 7; also sections 5573 and 5576. Section 5573 reads: “Duly certified copies of all records and entries, official bonds, or other papers belonging to any public office or by authority of law filed to be kept therein are evidence in all cases.” Section 5576 reads: “The term ‘record’ used in the foregoing section includes any record of any county, common law, circuit, criminal or chancery court, and, in general, every public record required by law to be kept in any court of this State; and also the books of the registers, the surveyors, and the entry takers throughout the State.”
No form for such certificate is prescribed in our statutes or decisions. The matter must therefore be determined on principle. A certificate of the register of *529deeds is simply a statement under oath by a public officer that what he has copied preceding his certificate is a true copy of his record. The best form is that the transcript contains a full, true, and complete copy of the record, document, or paper; however, it has been held sufficient that a certificate stating that the above is “a true and correct transcript of the record of the proceedings in this case, as the same remains of record in my office” was good. Butler v. Owen, 7 Ark., 369. The following has been held sufficient: “The within and foregoing writing is a true copy of a deed made by Isaac Bull to George Turman on record in my office in Book R. R., page 75.” Vickery v. Benson, 26 Ga., 582. “The above and foregoing is a true copy,” etc., has been held to be a sufficient certificate. Harden v. Webster, 29 Ga., 427. In Reeves v. State, 7 Cold., 96, the following certificate of a record in the comptroller’s office was held to be good: “I certify that the foregoing is correct, as appears from vouchers, etc., now on file in my office. G. W. Blackburn. Comptroller’s Office, Nashville, Tennessee, 1869'.” The court said this certificate was not as formal as it might have been, but that it was sufficient to authorize the paper to be read in evidence. 7 Cold., 96, 105, 106.
But the point stressed in the petition to rehear is that the register, in his certificate, used the words “foregoing grant and certificates.” As we understand the argument contained in the petition to rehear, and the accompanying brief, it is that the certificate only covered *530tlie technical grant, from the State, and not the deed on the hack of the grant, conveying to David Schoolfield the land described in the grant. This point is, we think, fully covered in the original opinion. Am examination of all that precedes the register’s certificate shows that it but constitutes' one instrument, with the acknowledgment thereof, taken before the clerk. It is certainly .true, as said by counsel in the petition to rehear, that we have not before us the State’s original grant, so that we can see actually written upon its back the deed made’ by Henderson Pope to David Schoolfield; but it is clear to any disinterested mind that this must have been the case, because the deed says: “Know all men by these presents that I, Henderson Pope, the grantee within named, . . . have granted, bargained, sold, assigned and set oyer, and by these presents do grant, bargain, sell, assign, and set over unto David Schoolfield . . . the within named tract of land containing five thousand acres, and described as therein mentioned ” It is clear, from the connection of the two papers, that Henderson Pope, having in his possession the grant, wrote on the back of it his deed to David Schoolfield, and took it to the clerk of the court named, and there acknowledged his deed. It is equally clear that the register of Marion county, when he made his certificate, on the 8th of February, 1910, conceived that he was certifying as a correct copy of his record all that preceded his certificate. It was not required that he should correctly designate the legal nature of the instrument certified. He says in his certificate that it is a true copy of what appears on *531Ms record in Boot C, page 374. Whether the register understood that the writing on the hack of the grant was a part of the grant, or whether he understood that the grant was a part of the deed, and spoke of the latter as the grant, as deeds are sometimes denominated, and that the technical grant was used, as it truly was, for purposes of description, and really was a part of the deed, is not material. We can see from the whole writing, taken together, that it was hut one instrument, and that was the deed written on the hack of the grant; the grant being, as stated, a part of the deed used for purposes of description. Any other conclusion would be nothing but a hairsplitting distinction, without substance or merit. If we had any substantial doubt about the correctness of the view we take, we would remand the case to the court below, with leave to produce a proper certificate of the contents of the record, since we have no doubt that justice would be promoted thereby, and that the opposite course would be a sacrifice of justice to barren technicalities.
Let the petition to rehear be overruled.